DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat No 9,969,460) in view of Nishioka (JP Pub 2001-065533).
Regarding claim 1, Chen discloses a binding assembly for a clipless bicycle pedal, comprising:
a fixed binding, having a bow portion (2), a pair of stoppers (e.g. engaging position of the spring 431 on the body, recited in column 3, lines 46-56) and a pair of pivoting portions (e.g. portions supporting shaft 33), and the pair of pivoting portions being passed by a pivot (33);
an adjustable binding, having an adjusting base plate (3) and a pair of pivoting plates (32) beside the adjusting base plate, the pair of pivoting plates corresponding to the pair of pivoting portions and being passed by the pivot;
two torsion springs (43), each having an upper end and a lower end, put around the pivot, and the lower ends being stopped by the stoppers;
an adjusting nut (42), having a threaded hole and two shoulders, the two shoulders separately abutting against the two upper ends of the torsion springs;
and an adjusting bolt (41), having a head and a threaded rod.
It is noted that Chen fails to disclose the distal end of the threaded rod having special features.  However, Nishioka discloses a distal end of the threaded rod being formed with an axial hole (6) which is cylindrical in shape, the distal end of the threaded rod being formed into an enlarged end (disclosed in “Problem to be Solved”).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Chen with the loosening prevention bolt taught by Nishioka to achieve the predictable result of preventing the nut from loosening beyond that point by normal or malicious intent (e.g. noted by the “Problem to be solved”).
Wherein the combination discloses the threaded rod passing through the adjusting base plate and screwing with the threaded hole, and the enlarged end projecting from the threaded hole.

Regarding claim 3, Nishioka discloses an outer diameter of the enlarged end is greater than an inner diameter of the threaded hole (at least noted in “Problem to be Solved”).
Regarding claim 4, Chen discloses the adjusting nut has two shoulders (e.g. either side of the threaded hole) separately abutting against the two upper ends of the torsion spring.
Regarding claim 5, Chen discloses the adjustable binding is provided with an adjustment window (on 3, shown in figure 2), the adjusting nut is extended with an indicator protrusion (e.g. top of 42), and the indicator protrusion is inserted into the adjustment window (shown in figure 3).
Regarding claim 6, Chen discloses a through hole of the adjusting base plate, which is passed through by the adjusting bolt, is provided with positioning recesses (), an inner side of the head of the adjusting bolt is provided with positioning blocks corresponding to the positioning recesses, and the positioning blocks are separately embedded into the positioning recesses to make positioning to the adjusting bolt (as shown below in a blown up part of figure 3).

    PNG
    media_image1.png
    187
    312
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 4 and 5, filed 9/8/22, with respect to the rejection(s) of claim(s) 1, 3-6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishioka.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619